Citation Nr: 1533934	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-36 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for malaria.

3. Entitlement to service connection for gout.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for diabetes mellitus, type II, to include as a result of herbicide exposure.

6. Entitlement to service connection for ischemic heart disease (claimed as cardiovascular and cerebral vascular accident), to include as a result of herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1968 and from January 1969 to January 1971. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of March 2007 and July 2007 for the Department of Veterans Affairs (VA) Houston, Texas, Regional Office (RO).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for diabetes mellitus, type II, and ischemic heart disease (claimed as cardiovascular and cerebral vascular accident), both to include as a result of herbicide exposure and for gout and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1. The competent medical evidence does not reveal a diagnosis of PTSD related to the Veteran's active service.

2. The competent medical evidence does not reveal a diagnosis of malaria or residuals thereof related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for malaria have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.56(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In November 2006 and May 2007, the RO provided the notice required by 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. 

With respect to the Dingess requirements, although the Veteran was not provided with notice of the effective date and disability rating regulations, because the claim on appeal is denied herein, any question as to the appropriate disability rating or effective date is moot, and there can be no failure to notify prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims decided herein, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's in-service treatment records into his claims file.  In addition, post-service treatment records have been incorporated into the claims file.  The RO also attempted to obtain any available Social Security Administration (SSA) records.  The SSA Records Center notified the RO in July 2011 that there were no medical records as they have been destroyed.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was also afforded a VA PTSD examination in May 2013, the results of which have been included in the claims file for review.  This examination involved a thorough review of the claims file and each opinion of an examiner was supported by a sufficient rationale.  Therefore, the Board finds that the June 2015 report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

The Board recognizes that the Veteran was not afforded a VA examination for his other claimed condition.  However, the Board finds that the Veteran has not been prejudiced as a result.

In this case, no examination is necessary in order to adjudicate the claim because insofar as a theory of direct/presumptive service connection is involved, there is no competent evidence that the Veteran has been diagnosed with the condition claimed.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b)  when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), and does not include PTSD.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Therefore, PTSD is not subject to the provisions governing service connection based upon continuity of symptomatology.

In addition, malaria is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304; see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to the combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, a new provision was added to regulations applicable to PTSD.  This provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3). 

At the outset, the Board notes that the Veteran has been diagnosed with dementia and is unable to recall information.  Therefore, his wife, J.P.S., has been assisting him with his claim.

According to a PTSD stressor statement, J.P.S. described the Veteran was nervous and jumpy after returning from his service in Vietnam.  She stated he was scared, could not sleep, and was on the alert all the time.  The Veteran stated to her that he "lost comrades and felt death was everywhere."  She stated he was a different man upon return and became hostile and angry.  

J.P.S. further stated that the Veteran experienced terrible nightmares, waking up screaming, yelling, sweating, and having insomnia.  He found it difficult to find employment and support his family.  She stated she would "wake up in the middle of the night feeling pounding on [her] head, back, and on [her] arms.  [She] asked [the Veteran], what was the matter and he [replied] he thought he was back in Viet Nam fighting.  The pounding continued it got to the point [she] was afraid for [herself] and the children." 

The Veteran's personnel records verify his service in Da Nang, Republic of Vietnam.  The Veteran's DD 214 indicates the Veteran was a Laundry Machine Operator but was awarded the National Service Medal, Vietnamese Service Medal with one star, Vietnamese Campaign Medal with a device, and a Rifle M-14 Marksman Badge. 

The Veteran's in-service treatment records do not indicate any evidence of complaint, treatment, or diagnosis of a mental health disorder.  The Report of Medical Examination at separation, dated January 1971, indicated no evidence of abnormal psychiatric findings.

There is also no evidence the Veteran has a current diagnosis of PTSD.  Post-service VA treatment records indicate the Veteran consistently tested negative for PTSD and depression.  Furthermore, a VA treatment record dated November 2006 indicates that depression and cognitive disorder, not otherwise specified, were ruled out.

The Veteran was afforded a VA examination in May 2013 where, upon review of the evidence of record, a mental status examination, and the lay statements, the VA examiner determined the Veteran did not have a diagnosis of PTSD.  Rather, the Veteran was diagnosed with dementia of the Alzheimer's type.  The VA examiner concluded the Veteran did likely experience traumatic events during his military service.  However, the traumatic event was not persistently reexperienced and there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  It was determined that the Veteran did not meet the full criteria for PTSD. 

The VA examiner determined that upon examination, the Veteran did not appear to pose any threat of danger or injury to himself or others.  The past history indicated the Veteran suffered from PTSD; however, current assessment revealed that the Veteran had no immediate recollection of the stressors or being in Vietnam.  The past medical records indicated that the Veteran had a history of depression and anxiety; however, the Veteran was unable to express criteria or symptoms related to anxiety or depression.

Upon consideration of the evidence of record, the Veteran's claim for entitlement to service connection for PTSD must be denied. 

The threshold question here is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  A review of the record did not find any diagnosis of PTSD since the claim for service connection was received in November 2006.  While the Board recognizes the Veteran's sincere belief in his PTSD claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has PTSD that was caused, or aggravated, by military service during any period of his appeal.  The only other diagnosis, dementia of Alzheimer's type, is not shown to be related in any way to service, nor has such been contended.  Accordingly, as there is also no evidence of any other acquired psychiatric disorder for which service connection may be granted, the Board has limited its decision to PTSD.

While the evidence indicates that the Veteran has a verified stressor, the weight of the probative evidence of record does not indicate the Veteran has a diagnosed mental health disorder of PTSD. 

The only evidence of record in support of the Veteran's claim consists of his own and his wife's lay statements.  The Board acknowledges their contention that they believe he has a diagnosis of PTSD related to his military service.  Their assertions that he experiences symptoms are credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2013), as to the specific issue in this case, given the complexity of the particular questions of diagnosis and etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran and his wife are not competent to opine on the presence or etiology of a psychiatric disorder, to include PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

In sum, the evidence does not support a finding that the Veteran has a current diagnosis of PTSD.  As the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Malaria

J.P.S. stated that the Veteran reported that he became ill with malaria during service.

Service treatment records do not reflect diagnoses or complaints of malaria.  The Report of Medical Examination at separation, dated January 1971, indicated that was no evidence of malaria or any residuals thereof.

Post-service treatment records also do not reflect any diagnoses of malaria or malaria residuals.

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disabilities for which service connection is sought.  In the absence of proof of such current disabilities there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

There is no competent evidence of record that the Veteran has, or has had during the pendency of this claim, malaria or any residuals thereof.  As is noted above, the VA and private treatment records submitted provide no indication he has such disability.

Regarding J.P.S.'s statement that he had malaria, the Board notes that while the Veteran is competent to provide evidence about complaints or symptoms he has experienced, he is not a medical professional and is not competent to establish by his opinion that his symptoms reflect that he has this claimed disability.  Malaria is a disability that is diagnosed based on diagnostic studies and would involve an process that requires medical expertise (and possibly diagnostic studies) for a diagnosis.  While the Veteran may be competent to observe he is not robust or lacked nutrients in his diet during service, he is not competent to identify his slight weight, feebleness, or any other impairment as symptoms of a disability as due to malaria.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In sum, the evidence does not support a finding that the Veteran has a current malaria.  As the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for malaria is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).

The Board acknowledges that the Veteran's military service included combat service in Vietnam.  Accordingly, the evidence shows that the Veteran had service in the Republic of Vietnam during the Vietnam era and exposure to an herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

According to the Veteran's post-service treatment records, the Veteran was prescribed Allopurinol for gout and Januvia for diabetes.  However, it is unclear whether the Veteran has a diagnosis of such disabilities.  Furthermore, the records indicated the Veteran has a history for cerebral vascular accident and that he has been diagnosed with, and treated for, hypertension.  Specifically, the private treatment records indicate the Veteran's hypertension was likely the setting of cerebrovascular accident.

The Veteran has not been afforded a VA examination for his claimed disabilities of diabetes mellitus, type II; ischemic heart disease (claimed as a cardiovascular and cerebral vascular accident); gout; and hypertension.  Regarding the Veteran's claim for diabetes, given the Veteran's exposure to herbicide in Vietnam and as he is taking medication for diabetes, the Board finds the Veteran should be afforded a VA examination in order to clarify the diagnosis of this disability.  

Regarding the Veteran's claim for ischemic heart disease, claimed as cardiovascular and cerebral vascular accident, given his exposure to herbicide and the history of cerebral vascular accident, the Board finds the Veteran should be afforded a VA examination in order to clarify the diagnosis of this disability.  As to any non-ischemic heart disease present, an opinion should be obtained as to etiology.

Regarding the Veteran's claim for gout, as the records indicate he has been taking medication for gout, the Board finds the Veteran should be afforded a VA examination in order to clarify the diagnosis of this disability and an etiological opinion.  

Finally, regarding the Veteran's claim for hypertension, given the indication that the Veteran's hypertension is secondary to his cerebral vascular accident, the Board, therefore, finds that the claim for service connection for hypertension, is inextricably intertwined with the claim for ischemic heart disease, to include cardiovascular and cerebral vascular accident, at issue and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Furthermore, there is no etiological opinion regarding whether the Veteran's claimed hypertension, is the result of his military service.  Thus, this issue must be remanded so that the Veteran may be afforded a VA examination and a medical opinion can be obtained.

Given the above, the Board finds that VA's duty to provide VA examinations and obtain medical opinions regarding the claims for entitlement to service connection for diabetes mellitus, type II; ischemic heart disease (claimed as a cardiovascular and cerebral vascular accident); gout; and hypertension, has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim). 

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Once all outstanding records have been obtained and associated with the claims file, afford the Veteran a VA examination with an appropriate examiner in order to determine the presence of the Veteran's claimed diabetes mellitus, type II.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The VA examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The VA examiner should identify if there is a diagnosis of diabetes mellitus, type II.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The complaints and lay history should be recorded in full and addressed.

3. Once all outstanding records have been obtained and associated with the claims file, afford the Veteran a VA examination with an appropriate examiner in order to determine the presence of the Veteran's claimed ischemic heart disease and the presence and etiology of any non-ischemic heart disease.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The VA examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The VA examiner should identify if there is a diagnosis of ischemic heart disease.  The examiner should also determine the presence of any other heart disease which is unrelated to ischemic heart disease, such as stroke residuals  The VA examiner should then opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any non-ischemic heart disease, manifested during or is otherwise related to the Veteran's military service, to include herbicide exposure therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

It should be noted that the Veteran and his wife are competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided, the VA examiner should provide a fully reasoned explanation.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The complaints and lay history should be recorded in full and addressed.

4. Once all outstanding records have been obtained and associated with the claims file, afford the Veteran a VA examination with an appropriate examiner in order to ascertain the nature and etiology of the Veteran's claimed gout.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The VA examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The VA examiner should identify if there is a diagnosis of gout.  The VA examiner should then opine as to whether it is at least as likely as not (a 50 percent or greater probability) that a diagnosis of gout, manifested during or is otherwise related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

It should be noted that the Veteran and his wife are competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided, the VA examiner should provide a fully reasoned explanation.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The complaints and lay history should be recorded in full and addressed.

5. Once all outstanding records have been obtained and associated with the claims file, afford the Veteran a VA examination with an appropriate examiner in order to ascertain the presence and, if present, the etiology of the Veteran's claimed hypertension. 

The VA examiner should identify if there is a diagnosis of hypertension.  If so, the VA examiner should then opine as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension manifested during service or within one year of separation or is otherwise related to the Veteran's military service; or in the alternative, whether it is secondary to, or aggravated by, any service-connected disability, namely cerebral vascular accident?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

It should be noted that the Veteran and his wife are competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided, the VA examiner should provide a fully reasoned explanation.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The complaints and lay history should be recorded in full and addressed.

6. Review each examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


